DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-17, 19-22 and 27-45.

Applicants' arguments, filed 09/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 5-17, 19, 20, 27 and 31-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al. (US 2018/0094214, Apr. 5, 2018) in view of Cordon (US 4,075,316, Feb. 21, 1978).
Labib et al. disclose a cleaning composition comprising a carrier fluid and Minute Fibrils suspended in the carrier fluid (abstract). Minute Fibrils is a term coined to encompass what the industry terms as microfibrillated cellulose (i.e. polysaccharide) (¶ [0028]). Fibrillated polymers are polymers with thicker polymer bundle segments, from which branch thinner polymer bundle segments (¶ [0010]). The Minute Fibrils (i.e. fibrillated polymer) may have large diameter fibrils having a diameter from about 100 nm to about 20,000 nm and small diameter fibrils having a diameter from 10 to 90 nm (¶ [0031]). The Minute Fibril composition is used for removing dental biofilm and dental plaque from teeth or oral cavity. The composition comprises an effective base material to make a new class of dentifrice (toothpaste), which can be specifically tailored for removing dental biofilm, plaque and preventing gingivitis. The network composition is different from current toothpaste formulation/base in that they possess a network structure that has sufficient strength to make contact with tooth surface during brushing. The stiffness of the network can be adjusted by inclusion of stiffening additives such as microcrystalline cellulose. Surfactants and flavors can be included in the composition (¶ [0187]). The microcrystalline cellulose may be in the form of a fiber (¶ [0078]). The microcrystalline cellulose may be included at a concentration from about 0.1 to 10% by weight of the Minute Fibril composition (¶ [0073]). The hardness of the fluid Minute Fibril network composition can be increased by including solid particles at suitable concentration from 0.1 to 5% by weight of the Minute Fibril composition (¶ [0076]). Hardness can be described using the Mohs hardness scale. It is believed that the hardness of cellulose is about 3 on the Mohs hardness scale (¶ [0077]). Suitable solid particles include silica (i.e. abrasive particle) having a particle size ranging from 50 nm to several microns possibly in the range from 50 to 100 microns. The solid particles are distributed onto the fibers and on the spaces between them within a Minute Fibril network (¶ 0079]). A suitable carrier fluid is water (¶ [0208]). Carboxymethyl cellulose may be incorporated to function substantially as a surfactant (¶ [0089]). The composition comprises from about 0.01% to about 0.5% surfactant (Table 10). The stiffness (G’ or elastic modulus) and strength (yield shear stress) of the composition is usefully larger than that of the biofilm in order to achieve its more complete removal. The network needs to be strong enough, having high yield stress, so that it can maintain sufficient elastic properties during flow in order to achieve effective removal of biofilm (¶ [0286]). Viscosity modifiers may be incorporated to increase the viscosity of water to prevent possible separation of components, provide stability, and provide a composition with a longer shelf life (¶ [0113]). It is desirable that the storage modulus G’ of the composition is larger than the loss modulus G” (¶ [0142]). The cleaning can be accomplished by application of manual scrubbing or by mechanical means including automated brushes (¶ [0191]). The composition may include an antimicrobial additive (¶ [0103]). The composition may additionally include glycerol as a humectant (¶ [0117]). 
	Labib et al. differ from the instant claims insofar as not disclosing wherein the silica has a hardness of less than 3 on a Mohs Hardness Scale, wherein the composition comprises a source of fluoride ions and 55%-85% water, and wherein all the solid particles in the composition have a maximum dimension that is smaller than a spacing between human teeth at a gumline.
However, Cordon disclose a dentifrice containing a dental abrasive having a Mohs hardness of less than about 6 (e.g. 2 to 5) (col. 1, lines 11-15). The dental abrasive of Mohs hardness less than about 6 may be silica (col. 1, lines 44-49). The dentifrice may be a toothpaste (col. 5, line 19). The composition may also contain a fluorine-containing compound having a beneficial effect on care and hygiene of the oral cavity, e.g. diminution of enamel solubility in acid and protection of the teeth against decay. Examples of fluorine-containing compounds include sodium fluoride (col. 4, lines 51-56). The composition may contain 5-80% water (col. 2, line 49). It is preferable that the dental abrasive of Mohs hardness less than 6 have a particle size less than 20 microns to avoid any gritty feel (col. 2., lines 16-18). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Labib et al. disclose wherein the composition is in the form of a toothpaste and comprises silica. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated silica with a Mohs hardness less than about 6 (e.g. 2 to 5) into the composition of Labib et al. since this is a known and effective silica for toothpaste compositions as taught by Cordon. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium fluoride into the composition of Labib et al. motivated by the desire to provide a beneficial effect on care and hygiene of the oral cavity, e.g. diminution of enamel solubility in acid and protection of the teeth against decay as taught by Cordon. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 5-80% water into the composition of Labib et al. since the composition comprises water and is in the form of a toothpaste and 5-80% water is a known and effective amount of water to formulate a toothpaste composition as taught by Cordon. 
It would have been prima facie obvious to one of ordinary skill in the art to formulated the solid particles of Labib et al. to have a particle size of less than 20 microns motivated by the desire to avoid any gritty feel as taught by Cordon. Paragraph [00166] of the instant specification disclose wherein 25 microns is a suitable particle size to flow between teeth. Therefore, since it would have been obvious to have formulated the solid particles of Labib et al. to have a particle size less than 20 microns, the solid particles have a maximum dimension that is smaller than a spacing between human teeth at a gumline. 
	In regards to instant claims 1, 19, 27 and 36 reciting 7% to 40% or 7% to 30% abrasive particles, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.  In the instant case, the claimed amount of 7% is close to the 5% disclosed in the prior art that one of ordinary skill in the art would have expected them to have the same properties. Therefore, an amount of 7% would have been obvious. 
Furthermore, in regards to instant claims 40-42 reciting 10% to 40% abrasive particles, Labib et al. disclose wherein cellulose having a hardness of 3 is suitable for the composition and wherein cellulose may be included in a concentration from about 0.1 to 10%. As discussed above, it would have been obvious to have incorporated silica having a hardness less than 6 (e.g. 2 to 5) into the composition. As such, it would have been obvious to one of ordinary skill in the art to have optimized the amount of silica to up to 10% since silica is added to impart hardness and components having substantially the same hardness level may be included in such amounts. 
	In regards to instant claims 1 and 19 reciting wherein said abrasive particles are entangled in a network of said thicker fibrils and said thinner fibrils, Labib et al. disclose wherein solid particles is distributed onto the fibers and on the spaces between them within a Minute Fibril network. Accordingly, it would have been obvious to one of ordinary skill in the art to have abrasive particles entangled in the thicker and thinner fibrils.
	In regards to instant claims 1, 19 and 36 reciting a sufficient amount of water so that said composition has viscoelastic fluid properties, Labib et al. disclose wherein the composition is viscous and elastic. Therefore, it would have been obvious to one of ordinary skill in the art that the composition of Labib et al. has a sufficient amount of water so that said composition has viscoelastic fluid properties. 
	In regards to instant claims 2, 17 and 34, since Labib et al. disclose wherein the composition removes plaque and disclose wherein adding stiffening additives provides the composition with better contact with tooth surface during brushing, it would have been obvious to one of ordinary skill in the art that the composition of Labib et al. may be optimized such that it meets the claimed plaque removal test. 
	In regards to instant claim 5, Labib et al. disclose wherein adding stiffening additives provides the composition with better contact with tooth surface during brushing. Accordingly, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed friction factor depending on the level of contact with tooth surface desired. 
	In regards to instant claims 10 and 11, Labib et al. disclose wherein the elastic modulus and yield shear stress of the composition should be larger than that of the biofilm in order to achieve its more complete removal. Therefore, since the elastic modulus and yield shear stress affect biofilm removal, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed elastic modulus and yield shear stress depending on the level of biofilm removal desired.
In regards to instant claim 12, Labib et al. disclose wherein viscosity affects separation of components, stability, and shelf life. Accordingly, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed viscosity depending on the amount of separation of components, stability, and shelf life desired. 
In regards to instant claim 13, Labib et al. disclose wherein it is desirable that the storage modulus G’ (elastic modulus) of the composition is larger than the loss modulus G”. Therefore, it would have been obvious to one of ordinary skill in the art to have the storage modulus G’ (elastic modulus) larger than the loss modulus G” at any oscillatory stress.
In regards to instant claim 20 reciting the device used, Labib et al. disclose wherein the composition is contacted with tooth surface during brushing and disclose wherein the cleaning can be accomplished by manual scrubbing. Accordingly, using a manual toothbrush would have been obvious to one of ordinary skill in the art. 

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al. (US 2018/0094214, Apr. 5, 2018) in view of Cordon (US 4,075,316, Feb. 21, 1978) and further in view of Riesinger (US 2014/0221948, Aug. 7, 2014).
	The teachings of Labib et al. and Cordon are discussed above. Labib et al. and Cordon do not disclose wherein the composition comprises particles of a superabsorbent polymer.
	However, Riesinger discloses wherein superabsorbent polymers bind bacteria and proteins (¶ [0090]). Superabsorbent polymers also dry out biofilms so that cracks form through which copper or copper ions can deploy their biofilm-degrading action (¶ [0209]). Copper possesses antimicrobial properties (¶ [0042]). Superabsorbent polymers may be in the form of a granulate or a powder (¶ [0085]). 
	The composition of Labib et al. comprises antimicrobial additives. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated particles of a superabsorbent polymer into the composition of Labib et al. motivated by the desire to dry out biofilms such that it cracks to allow the antimicrobial additive to better degrade the biofilm as taught by Riesinger. 

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al. (US 2018/0094214, Apr. 5, 2018) in view of Cordon (US 4,075,316, Feb. 21, 1978), Riesinger (US 2014/0221948, Aug. 7, 2014), and further in view of Toreki et al. (US 2010/0247615, Sep. 30, 2010).
	The teachings of Labib et al., Cordon, and Riesinger are discussed above. Labib et al., Cordon, and Riesinger do not disclose wherein the superabsorbent polymer is surface cross-linked.
	However, Toreki et al. disclose wherein a preferred method of improving absorption and retention properties of SAP (superabsorbent polymer) particles is to surface crosslink the SAP particles (¶ [0070]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated particles of a superabsorbent polymer that is surface cross-linked into the composition of Labib et al. since this is a known and desirable form of a superabsorbent polymer particle in that it has better absorption and retention properties as taught by Toreki et al. 

4.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al. (US 2018/0094214, Apr. 5, 2018) in view of Cordon (US 4,075,316, Feb. 21, 1978) and further in view of Gottenbos (US 2017/0197071, Jul. 13, 2017). 
The teachings of Labib et al. and Cordon are discussed above. Labib et al. and Cordon do not disclose wherein the composition is applied using a fluid delivery device that delivers the composition with air or without air. 
However, Gottenbos discloses a system for the administration of oral care actives (¶ [0001[). The system comprises a dental appliance such as an electric flossing device (¶ [0018]). An electric flossing device is a device that serves to clean interdental spaces generally by spraying air, by spraying liquid, or a combination thereof. Such a device can also be of use in order to direct a magnetic oral care composition to the backside of teeth, by the force of spraying, after which the composition can be attracted to the back surface of the teeth by the action of a magnet (¶ [0019]).
It would have been prima facie obvious to one of ordinary skill in the art to applied the composition of Labib et al. using an electric flossing device that sprays air or liquid since the composition is an oral composition and an electric flossing device that sprays air or liquid is a known and effective device for delivering an oral composition as taught by Gottenbos. 

5.	Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al. (US 2018/0094214, Apr. 5, 2018) in view of Cordon (US 4,075,316, Feb. 21, 1978) and further in view of Cai et al. (US 2009/0306223, Dec. 10, 2009).
The teachings of Labib et al. and Cordon are discussed above. Labib et al. and Cordon do not disclose wherein the microcrystalline cellulose has a size larger than 25 microns or 50 microns and has an aspect ratio larger than 3. 
However, Cai et al. disclose fibers having an aspect ratio of more than 10 to 1,000. The fibers can be used in personal care (abstract). The fibers have a length of 0.1 to 100 micrometer (claim 3). The fibers may be microcrystalline cellulose (claim 6).
	Labib et al. disclose wherein the microcrystalline cellulose may be in the form of a fiber. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a microcrystalline cellulose fiber having an aspect ratio of more than 10 to 1,000 and a length of 0.1 to 100 micrometer since this is an effective microcrystalline cellulose known in the art as taught by Cai et al. 

Response to Arguments/Declaration
	Applicant argues that the values of G’ at 50% dilution for 4% pre-dilution concentration of silica particles is 351.1 Pa and the value of G’ at 50% dilution for 7% pre-dilution concentration of silica particle is 401.2 Pa. Thus, this is an improvement of 14.27% in G’ at 50% dilution, which is significant and unexpected from the disclosure of Labib et al. 
	The Examiner does not find Applicant’s argument to be persuasive. G’ measures the stiffness of the composition. One of ordinary skill in the art would reasonably expect the more solid particles added to a composition, the stiffer the composition will be. Thus, one of ordinary skill in the art would reasonably expect that the more silica particles added to a composition, the higher G’ of the composition will be. As such, it is not unexpected that a composition comprising 7% silica particles has a higher G’ than a composition comprising 4% silica particles. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. In the instant case, Applicant has not shown wherein 401.2 Pa is statistically significant compared to 351.1 Pa such that 401.2 Pa is unexpected. For example, Applicant has not shown wherein 401.2 Pa results in a significantly more plaque biofilm removal. As such, Applicant’s argument is unpersuasive.

	Applicant argues that based on the lowest two abrasive concentration data points, which includes the 4% abrasive concentration in the range taught in the Labib et al. reference, there is no reason to predict from the graph a significantly increasing value of G’ at 50% dilution. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, one of ordinary skill in the art would reasonably expect that the more silica particles added to a composition, the higher G’ of the composition will be. Applicant has not shown wherein higher G’ equates to a more advantageous composition. Applicant has not shown wherein a higher G’ results in a significant amount of plaque biofilm removal compared to lower G’. Moreover, purely arguendo, even if Applicant’s argument were persuasive, the instant claims would not be commensurate in scope since the independent claims recite wherein the amount of silica may be 7% and Applicant has not shown wherein the G’ at 7% silica is statistically significant over the G’ at the lowest two abrasive concentrations. Also, Applicant’s showing uses hydrated silica as the abrasive particle. One of ordinary skill in the art would not reasonably expect hydrated silica to be reasonably representative of abrasive particles since different abrasives have different physical properties such as viscosity that may affect the G’ at 50% dilution value. As such, Applicant’s argument is unpersuasive.


	Applicant argues that it can be observed in the data that based on the data points above 13% pre-dilution abrasive concentration, there is an indication that a local optimum might have been reached, and at 35% and 40% pre-dilution abrasive concentration, there are significantly large values of post-dilution G’. 
	The Examiner does not find Applicant’s argument to be persuasive. The data does not appear to show wherein a local optimum has been reached. It is unclear from the data whether the G’ value will decrease after 40% and whether it would decrease to a value similar to 4%. As such, the data does not appear to show wherein a local optimum has been reached and Applicant’s argument is unpersuasive. 

	Applicant argues that the G’ of plaque biofilm varies with bacterial species and individual conditions, but may be in the low thousands of Pa. The achieved post-dilution G’ values of above about 400 Pa and preferably above 500 Pa shown in the data provide especially good cleaning action against dental plaque.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein G’ values of above about 400 Pa provide especially good cleaning action against dental plaque. Labib et al. disclose wherein the G’ of the composition is usefully larger than that of the biofilm in order to achieve its more complete removal. Thus, one of ordinary skill in the art would have expected a high G’ value to provide good cleaning action against dental plaque. Applicant has not shown wherein G’ values above about 400 Pa provide an unexpected amount of plaque removal such that the range is nonobvious. As such, Applicant’s argument is unpersuasive. Also, it should be noted that Applicant’s data shows wherein at 8% the G’ is less than 400 Pa. Applicant’s claimed range includes 8%.

	Applicant argues that the other dental grade abrasives would be expected to function similarly since they are also inorganic and it is this inorganic property that is expected to support a high G’ at 50% dilution.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence showing wherein it is the inorganic property that is expected to support a high G’ at 50% dilution. As such, Applicant’s argument is merely a speculation and not persuasive. 

Conclusion
Claims 1-17, 19-22 and 27-45 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612